Fairchild, J.
The concern of the court is a sale of which, under all the circumstances, it can approve in justice to all parties. The court’s approval is not to be withheld merely because the mortgagor is suffering a loss. The rules governing cases where confirmation of a foreclosure sale is opposed are discussed in Griswold v. Barden, 146 Wis. 35, 130 N. W. 952, and Suring State Bank v. Giese, 210 Wis. 489, 246 N. W. 556.
The facts before us do not indicate any fraud or unfair dealing with respect to the sale. The highest amount testified to as fair market value was $3,400. The price secured upon the first sale was $2,600. The trial court in reviewing the testimony had in mind, of course, that one of the witnesses who testified to the $3,400 value had a short time before, in a different proceeding, appraised the same property at $2,600, but the court evidently inclined toward permitting the debtor to have an opportunity to secure a better bid, if possible, and made an order accordingly. We do not express any opinion upon the merits of that proceeding, as it is only incidentally before us. The resale was ordered and the result of that sale is the one for consideration. The trial court, upon the same evidence as that submitted upon the first application for confirmation, but with the added feature of the failure of the second effort to secure a better price than $2,600, decided to confirm the sale. The circumstances justified the ruling.

By the Court.

Judgment affirmed,